Title: To James Madison from William Eustis, 6 June 1823
From: Eustis, William
To: Madison, James


        
          Dear Sir,
          Roxbury June 6th. 1823.
        
        Since the receipt of your letter you will perceive, by a copy which I took the liberty of enclosing to you, that my debut is made. That it would be assailed I was well satisfied long before it made its appearance. It was not to be expected that the wounded pigeons would not flutter. As it was not possible to consult my friends I was obliged to rely on my own judgement, and it is not without some degree of dissappointment that I learn from one or two of the most respectable of them that for this meridian and in this era of good feelings the picture might have been softened. It was not difficult to foresee, that the professions of candor & liberality (which were sincere)

would be declared to be at variance with the cruel opening of the old wound. Aware of this I did reduce the opening as much as was possible consistently with the exposition the substance of which I was determined to make at every hazard. It was required by truth and justice by principle and by self respect. Without resentment or a disposition to react the under parts I could not pass silently or touch with a doubtful hand the prominent parts and characters in the late drama. That some weak brethren & among them a […] of those who are stiled the middling interests would have prefer’d a milder and more omissive course was well know⟨n⟩ […] I considered it possible that this might be the onl⟨y⟩ ⟨chance?⟩ I might ever have of discharging my conscience in open day in presence (and face to face) of those who in other countries would have met with condign punishment. You will my dear Sir, bear with me, for there is no one else except my wife to whom I can say it, it was the proudest day of my life. My course I now consider finished and am truely willing to meet the call, which (altho general health is indulged to me) an occasional recurrence of my old complaint assures me will be made sooner perhaps than is anticipated by my friends.
        In what manner the sentiments will be responded, a few days will determine. There are considerable majorities in both houses. Still I should not be surprized at a faint eccho to a part of them. For the sake of our cause it would be desireable to have it full, but I have made it known to one or two friends that I shall be perfectly satisfied to stand alone in advance on the ground I have taken.
        Among the results of the change of sentiment in this state the implied approbation of the measures adopted under your administration has never ceased to engage my attention or to afford me the highest gratification. My letter on this subject to Mr Cutts written in the worst of times comes often to a welcome recollection in evidence (you will pardon my […] of my own good judgement and of my knowlege of human nature on the course you was pursuing […] lived to witness a just sense on the part of the people […] ⟨ackn⟩owlegement of your stern & inflexible patrioti⟨sm⟩ at a period the most trying and critical in our history with the verification of my own prediction, fastens forever the chain of respect and friendship by which I have been invariably bound to the best of men. Mrs Eustis presents with me her first and best respects to Mr and Mrs Madison.
        
          W. Eustis
        
      